Title: II. Major General Nathanael Greene’s Opinion, 7 August 1777
From: Greene, Nathanael
To: Washington, George



[c.7 August 1777]

Philadelphia is an object of such magnitude, the prejudices of the People in the surrounding States so strong, in its fervor, as to its importance, and consequence, the manufactories & supplies for the Army so numerous in that City, that the loss of it would so effect the Country,

and the Army, that very great injury would arise to the common cause of America. to prevent so great an evil, it is necessary to fix upon some plan to guard the avenues leading to the City both by land and water, and as its security depends upon both being effectually obstructed—it requires a nice examination into the natural strength of each and the force and obstruction necessary for both, to be pointed out as far as possible.
The approaches to the City by land may be made so many different ways—the City so difficult to fortify from its natural situation, that the only security it can have by land is an equal or superior force to that of the enemy—If this be granted as it evidently must—then the plan of fortification upon the River should be so constructed as to draw the least possible force from the land Army and render the obstructions on the River so effectual as to make the approaches that way as difficult or more so than by land—The necessity of dividing your Excellencys attention to both objects is so obvious, and the folly of guarding one of the passages while the Other is left open so evident, that there needs no arguments to prove howev’r secure the river passage may be render’d, they all must fall of course unless our force proves superior to the enemy in the field.
Having premis’d these few things I shall briefly give my opinion respecting the fortification upon the River, with some remarks upon strong fortified posts, the influence they have upon the circumjacent country, and the pannick that generally succeeds their loss.
The Deleware being a long & narrow River, the Channel crooked and very confin’d it must be some what difficult and not a little dangerous for a large Fleet to get up and moor securely in the Channel; the fear of the fire Ships and fire rafts in such a narrow channel and quick current will be consider’d as so many discouraging circumstances to attempt opening a passage to the City.
There are very different opinions respecting Fort Mifflin; the situation of this fort as it cannot be injured by regular approaches renders it an object of greater importance and consideration, than a fortification of twice its strength that could be annoy’d by regular approaches—its distance from the Red Bank upon the Jersey shore is such as secures it from any great injury from that quarter—the land upon Pensylvania side can be so easily laid under water that it secures the fortress from any approaches from that side—the front is secur’d by three rows of Cheveau de Frize, and it is impossible to approach it in the rear unless the Enemy are masters of the river above & the City also—It appears the Fortification is very secure—The natural make of this Island is not so good as I could wish, neither is the plan of the Fortification so good as it may be, the plan may be improv’d by an additional

Battery upon the left of ten or twelve guns, this may be so constructed as to prevent the front Battery being enfiladed and will serve to annoy the enemy if they should attempt to post a Ship or floating Battery on the left of the Cheveau de Frize to annoy the fort on that quarter—I should think there ought to be a good enclos’d work to contain from three to five hundred men, and about one Hundred & Eighty Cannoniers—this is necessary to prevent the fort from being surpriz’d by an attempt with the boats. This fort, aided by the Ships, floating batteries, row gallies and fire rafts, I conceive will be full sufficient to secure the passage of the River—those who profess the greatest knowledge on the strength of the Cheveau de Frize assert, with confidence and I beleive with truth—that they cannot be run down by any force—neither can they be rais’d or remov’d from their places—unless two vessells are fastened to each Cheveau de Frize one on each side at young flood, and are rais’d by the purchase of the swelling of the water; the fire from the fort, the Ships, Batteries & Gallies must inevitably sink the Vessells before they could raise the Cheveau de Frize—but suppose them to be able to resist all this fire—there would be no difficulty in burning the Vessells with fire rafts in such a fixt position.
The Xebeques, floating Batteries & Frigates should be posted behind the upper Cheveau de Frize—because the passage through the Cheveau de Frize must be stop’d to prevent the Enemy from passing—The row gallies as their draft of water is small—may be at liberty to move up and down the river to annoy the Enemy as occation may offer.
The fire ships should be posted in the inner Channel from Derby Creek, to Mifflin Fort, they will be secure in this position protected by the row gallies from the Enemy’s boats from any annoyance of consequence—no ship will dare to approach them in that narrow channel neither will they dare to lay a ship to obstruct the passage out of Derby Creek—for fear of being burnt—These ships must be consider’d as extra defence—their execution being very uncertain, no dependence should be had upon them for the main defence—the greatest injury I think these ships will be able to do the Enemy is whilst their Ships are below or coming up the river—the only chance of setting the enemys fleet on fire, will be to run the fire ships among them in the night with a good gale & quick tide under foot—favor’d with these circumstances—there is a probability of doing the enemy great injury, provided the person that has the command of the Ships behaves with spirit and executes his design with resolution.
The Commodore and many other Gentlemen who have made it their business to examine the River say the channel is so narrow that not more than two ships can lye abreast in it—if this be a fact as I

have no reason to doubt, from the concurrent testimony of so many Gentlemen.
It will be impossible for the Enemy to bring a greater force up the river, than there is to oppose them—how they will be able under these circumstances to remove the obstruction in the river, when they are constantly annoy’d and threatn’d with the fire rafts, is difficult for me to conceive. However it is propos’d in aid to these to add some fortifications upon the land—one at Billingsport—one at Red Bank—and one at Derby’s Creek, the situation of all which your Excellency had an opportunity to see. I will just examin how far they will add to the security of the River, and what force it would take to give this aid, and then see wether the security on this side, will not diminish the land force to such a degree as to render the principal object less secure with, than without them—not to say any thing about the expence and trouble attending their construction.
The plan of the fortification at Billingsport requires from four to five hundred men—Red Bank from two to three—Derby Creek two hundred & fifty—besides these there must not be less than two hundred Cannoniers, for the three fortifications; the whole force will amount to upwards of 1200 Men—this is a great dimunition of the land force—The works at Billingsport are much superior upon the present plan, than they were upon the former—but I could wish them to be contracted still if it was possible—nay I could wish them totally demolish’t if it was not for the prejudices of the people, and the reproach it would bring upon administration and the Military councills of America—there have been prodigious sums of money expended at that place, and people have been taught to expect great security from its strength—to abandon it at this time might alarm their fears—and give the evil dispos’d a handle to censure the leaders of the people for subjecting the continent to such fruitless and unnecessary expence—Altho these reasons urge strongly for holding the work, yet those that offer themselves for abandoning it, operate much more forcibly with me—The situation of Billingsport fortress renders the approaches easy, the Enemy can make good their landing a little below the work—the ground is very favorable but a small distance from the fort to open Batteries—the work is not difficult to invest & once invested it will be difficult if not impossible to keep open such a communication as to take of the Garrison, and it cannot be expected that a Garrison without casemates and only constructed to guard against a storm, can stand a regular siege many days; I should suppose not more than three or four at most, when the Cannon and Stores if not the Garrison will all fall into the enemys hands. the effect of such an event upon the army, and the country, can easily be conceiv’d from the pannick such instances has

produc’d—The warmest advocate for this work will readily grant that it cannot resist regular approaches—but must inevitably fall if the Enemy seriously invest it—if they do not invest it the force of the Garrison is lost by being Idle, if they do invest it the Garrison must fall. this being granted then the one advantage that can result from this work, is the delay it will cause to the Enemy, which not exceeding four or five days cannot warrant the expence, and trouble, in constructing such an extensive work—neither will it be an equivolent for the deduction of force, that it necessarily produces from the army.
The fort at Red Bank may be considered much upon the same footing with that of Billingsport; only less useful and more unnecessary—there runs a creek into the country between Red Bank and Billingsport—eight or ten Miles, which is now partly bank’t out—this being open, the Enemy can have no communication with red Bank without a march of Eighteen or twenty Miles. If they have a mind to seriously invest this fort, it must fall in the same manner as Billingsport—if there is no work there they cannot take possession of the ground, but with a very considerable part of their Army without laying it liable to be cut off.
In lieu of these inclos’d works, and strong fortifications, I would propose having a number of half Moon Batteries thrown up—at such places where the Ships can come to annoy the shipping &c. appointed for the defence of the Cheveau de Frize—a few Eighteen pounders on travelling carriages—to move from place to place will more effectually annoy the enemy than fixt Batteries—a very inconsiderable force will execute this business—If there are no inclos’d works on the Jersey shore the Enemy can make no lodgements without a considerable force which will oblige them to divide their army—If the shores are defended in the manner I propose the parties may be diminish’d or increas’d as circumstances may render necesary.
If the Enemy operates seriously on the Jersey Shore, the forts and fortifications must enevitably fall—if they do not the men appointed to Garrison those works will be Idle and useless—that take it in either point of view, those fortifications are unnecessary, and will be a burden upon the state without affording any additional security to the City.
The fortification of Derby Creek cannot be more useful than the other two—its situation is upon an Island and when the land is laid under water to secure fort Mifflin from appraches, this Garrison will have no opportunity to retreat; especially if the Enemy takes possession of the Bridge leading to the Chester road. A few troops at this place will prevent any aids coming to the assistance of the Garrison. this Garrison if invested must fall in the same manner as the others—if there are only a few Half Moon Batteries, form’d with a couple of Eighteen pounders on travelling carriages—they will afford all the protection & security

to the fire ships, that a regular fortification will; they will prevent a Ship’s laying at the mouth of the Creek, or in the back channel—this is all that can be expected from a regular work properly Garrison’d—It is most probable the enemy will attempt to burn the fire ships with their boats—the Gallies must protect them—and I have no doubt will—they will be able to protect themselves from any other mode of Attack.
All fortifications in America except, for the security of particular objects, considering the nature of the country are rather prejudicial, than useful: the country is taught to expect security, and always loose their confidence upon any unfortunate event—the Enemy getting possession of our works they serve them for strong holds to keep in awe all the circumjacent country—By the assistance of our Garrisons the Enemy is enabled to keep a much greater extent of country in subjection—if they had no Garrisons to protect their troops they would be oblig’d to keep their forces more together—If they were to attempt to erect those works themselves—it must necessarily fatigue their troops and delay their operations—The country cannot be conquer’d and held in subjection but by Garrisons, it should be our policy therefore, to have as few as may be—The Enemy gains little or no advantage by marching through the country, the inhabitants from their cruelties, and abuses, generally grow more obstinate and confirm’d in opposition.
If we build strong fortifications, the continent must be subject to great expence to support the Garrisons, besides that of erecting, and furnishing the fortress with cannon Military Stores &c. these Garrisons only serve to secure a small part of the Country—which security is purchas’d by a prodigious drain of men, and materials, from the Army—I could wish that only a few principal passes and Capital City, should have any fortifications about them—the security of the country must depend upon our superiority in the field, if our force is divided and appointed to the defence of particular places—the Enemy will be masters of the field and the country loose their confidence in the Army—and notwithstanding the Garrisons at particular places may delay the Enemys operations a little, these advantages are far overballanc’d, by the pannick, their loss generally strikes upon the Country—and the advantage they give to the enemy to hold the circumjacent country in subjection.
There is one strong reason why the fortifications should not be multiplied upon the Deleware; there is not a sufficiency of Cannon to put in the works, without taking from the fortifications, or the naval department; and they cannot be spair’d from these without weakning what I esteem the principal security.
Upon the whole I would trust the security of the River to the Cheveau

de Frizes protected and defended by fort Mifflin; the shipping, and fire rafts—the channel is so narrow, and the difficulty of removing the Cheveau de Frize so great—that there is very little danger of the Enemys opening themselves a passage.
In drawing up my opinion its bulk is swell’d much beyond the size I intended—& The fear of enlarging the plan has induc’d me to omit many observations that were necessary as explitives—to several propositions.

Nath. Greene

